DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-4, 7, 8, 9 , 11 & 13  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (CN 108598130 A1) in view of Zhu (US Pub no. 2017/0336664 A1)
Regarding claim 1, Li et al discloses a display panel(fig. 3), comprising: a display panel main body(101)[para 5  of pp4], having a light emitting surface(fig. 3); and a cover plate(103)[ para 5  of pp4],covering the light emitting surface of the display panel main body(101) fig. 3, wherein the light emitting surface comprises a flat light emitting region(AA2 of 101) and a curved light emitting region(AA1 of 101), the cover plate (103)comprises a curved portion covering the curved light emitting region(AA1 of 101)(fig. 3), in a direction from the flat light emitting region(AA2 of 101) to the curved light emitting region(AA1 of 101) fig. 3

However, Zhu et al discloses a touch display panel wherein the edge protection layer (12)where the thicknesses of positions of the curved portion gradually decrease[0039][0058].  It would have been obvious to  one of ordinary skill in the art before the effective filing date of the invention to modify Li et al with the teachings of Zhu et al so as to improve the display effect of the touch display panel.
`	Regarding claim 2, Li et al discloses wherein the curved portion is bent toward a
side where the display panel main body (101)is located, and the curved portion(103 (AA1)) comprises: a first surface (top surface of 103)at a side of the curved portion away from the curved light emitting region(AA1 of 101)(fig. 3),
and a second surface (lower surface of 103)at a side of the curved portion close to the curved light emitting region(AA1 of 101).
Regarding claim 3, Li et al discloses  wherein the first surface(top surface of 103) comprises a first position, the second surface (lower surface of 103)comprises a second position, a normal line of the second position passes through the first position, an included angle between a normal line of the first position (fig. 6 shows the normal line f2 that extends from the top surface of 103 (M)) and the normal line (fig. 6 shows the normal line f2 that extends from the bottom surface of 103)of the second position and further teaches the light emitting angle β deviated from the normal (pp 4para 7 and pp5 para1) and a cover plate (103) (cover plate is presumed to have a refractive index ) 
 but fails to teach  is α, and α= acrsin [(n0/n1)*sin β], wherein n0 is a refractive index of air, n1 is a refractive index of the cover plate, and a value range of β is 30-50 degrees.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Regarding claim 4, Li et al discloses  wherein the value range of β (pp 4para 7 and pp5 para1)but fails to teach  is 40-41 degrees. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to obtain value range of β is 40-41 degrees through routine experimentation to optimize the viewing angle of the curved display area and to improve the viewing experience on the curved area. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 7, Li et al discloses   wherein the cover plate(103) further comprises a flat portion (in AA2)covering the flat light emitting region (101 in AA2), and the flat portion has a same thickness on each position (fig. 3).

Regarding claim 8, Li et al discloses  wherein a thickness of a
connection position (between AA1 and AA2)of the curved portion (103 of AA1)and the flat portion is the same as a thickness of the flat portion (103 of AA2)(fig. 3) 

Regarding claim 11, Li et al discloses wherein the curved light emitting region(AA1) is at the periphery of the flat light emitting region(AA2) fig. 3/fig. 1.
Regarding claim 13, Li et  al  in view of Zhu et al discloses a display device, comprising the display panel according to claim 1(abstract and fig. 3.[ para 5  of pp4]-Li et  al).
Claim(s) 5, 12 , 14, & 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (CN 108598130 A1) in view of Zhu (US Pub no. 2017/0336664 A1) as applied to claims 1-4 and further in view of Yan ( US Pub no. 2019/0371869 A1).’
Regarding claim 5, Li et al as modified by Zhu et al discloses all the claim limitations of claim 2 but fails to teach wherein the first surface has a same radius of curvature on each position, the second surface has a same radius of curvature on each position, and the radius of curvature of the first surface is greater than the radius of curvature of the second surface.
However, Yan et al teaches a curved display wherein the first surface(surface of 31 farthest from 32) has a same radius of curvature on each position (selecting a position on the curvature) fig. 3/fig.5, the second surface (surface of 31  closest to 32)has a same radius of curvature on each position(selecting a position on the curvature) fig. 3/fig.5, and the radius of curvature of the first surface (surface of 31 farthest from 32) is greater than the radius of curvature of the second surface (surface of 31 closest to 32) (Examiner .

Regarding claim 12, Li et al as modified by Zhu et al  discloses all the claim limitations of claim 11 but fails to teach  wherein the curved light emitting region is on two sides of the flat light emitting region.
However, Yan et al discloses a curved display device wherein the curved light emitting region (322) is on two sides of the flat light emitting region(321) (fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Li et al & Zhu et al with the teachings of Yan et al to improve display performance and user experience.
Regarding claim 14, Li et al as modified by Zhu et al discloses all the claim limitations of claim 3 but fails to teach wherein the first surface has a same radius of curvature on each position, the second surface has a same radius of curvature on each position, and the radius of curvature of the first surface is greater than the radius of curvature of the second surface.
However, Yan et al teaches a curved display wherein the first surface(surface of 31 farthest from 32) has a same radius of curvature on each position (selecting a position on the curvature) fig. 3/fig.5, the second surface (surface of 31  closest to 32)has a same radius of curvature on each position(selecting a position on the curvature) fig. 3/fig.5, and the radius of curvature of the first surface (surface of 31 farthest from 32) is greater than the 
Regarding claim 15, Li et al as modified by Zhu et al discloses all the claim limitations of claim 4 but fails to teach wherein the first surface has a same radius of curvature on each position, the second surface has a same radius of curvature on each position, and the radius of curvature of the first surface is greater than the radius of curvature of the second surface.
However, Yan et al teaches a curved display wherein the first surface(surface of 31 farthest from 32) has a same radius of curvature on each position (selecting a position on the curvature) fig. 3/fig.5, the second surface (surface of 31  closest to 32)has a same radius of curvature on each position(selecting a position on the curvature) fig. 3/fig.5, and the radius of curvature of the first surface (surface of 31 farthest from 32) is greater than the radius of curvature of the second surface (surface of 31 closest to 32) (Examiner notes since the first surface if farthest away the radius of curvature will be greater) .  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Li et al and Zhu et al with the teachings of Yan et al to improve display performance.


Claim(s) 6, 16 & 17  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (CN 108598130 A1) in view of Zhu (US Pub no. 2017/0336664 A1) as applied to claim 1 and further in view of Bae ( US Pub no. 2017/0092703 A1).
Regarding claim 6, Li et al as modified by Zhu et al discloses all the limitations of claim 1 but fails to teach wherein the display panel main body comprises an organic light emitting element, and the organic light emitting element comprises: a first light emitting element configured to emit a first color light; and a second light emitting element configured to emit a second color light, wherein a decay degree of brightness of the first light emitting element with  a viewing angle is greater than a decay degree of brightness of the second light emitting element with a viewing angle.
However, Bae et al discloses a display apparatus wherein the display panel main body comprises an organic light emitting element, and the organic light emitting element comprises: a first light emitting element configured to emit a first color light (color in the curved areas BA1 and BA2); and a second light emitting element configured to emit a second color light(color in the flat area FA), wherein a decay degree of brightness of the first light emitting element with a viewing angle is greater than a decay degree of brightness of the second light emitting element with a viewing angle[0085].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Li et al & Zhu et al with the teachings of Bae et al to experience color change according to viewing angles.
Regarding claim 16, Li et al as modified by Zhu et al discloses all the limitations of claim 3 but fails to teach wherein the display panel main body comprises an organic light emitting element, and the organic light emitting element comprises: a first light 
However, Bae et al discloses a display apparatus wherein the display panel main body comprises an organic light emitting element, and the organic light emitting element comprises: a first light emitting element configured to emit a first color light (color in the curved areas BA1 and BA2); and a second light emitting element configured to emit a second color light(color in the flat area FA), wherein a decay degree of brightness of the first light emitting element with a viewing angle is greater than a decay degree of brightness of the second light emitting element with a viewing angle[0085].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Li et al & Zhu et al with the teachings of Bae et al to experience color change according to viewing angles.
Regarding claim 17, Li et al as modified by Zhu et al discloses all the limitations of claim 4 but fails to teach wherein the display panel main body comprises an organic light emitting element, and the organic light emitting element comprises: a first light emitting element configured to emit a first color light; and a second light emitting element configured to emit a second color light, wherein a decay degree of brightness of the first light emitting element with  a viewing angle is greater than a decay degree of brightness of the second light emitting element with a viewing angle.
However, Bae et al discloses a display apparatus wherein the display panel main body comprises an organic light emitting element, and the organic light emitting element .


Claim(s) 10 & 18  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (CN 108598130 A1) in view of Zhu (US Pub no. 2017/0336664 A1) as applied to claim 1 and claim 3 and further in view of Gu (CN 108550610 A)
Regarding claim 10, Li et al as modified by Zhu et al discloses all the claim limitations of claim 1 but fails to teach further comprising: a touch structure, positioned at least between the curved light emitting region and the curved portion to realize a touch function at a lateral edge of the display panel.
However, Gu et al discloses a display panel having fingerprint identification further comprising: a touch structure(14), positioned at least between the curved light emitting region (12)and the curved portion to realize a touch function at a lateral edge of the display panel (fig. 3) (pp. 5 para 13-14). It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to further modify Li et al & Zhu et al with the teachings of Gu et al  to increase light energy and provide  accurate identification of fingerprint.

However, Gu et al discloses a display panel having fingerprint identification further comprising: a touch structure(14), positioned at least between the curved light emitting region (12)and the curved portion to realize a touch function at a lateral edge of the display panel (fig. 3) (pp. 5 para 13-14) . It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to further modify Li et al & Zhu et al with the teachings of Gu et al  to increase light energy and provide  accurate identification of fingerprint.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813